Filed Pursuant to Rule424(b)(3) Registration No.333-152760 UNITED DEVELOPMENT FUNDING IV SUPPLEMENT NO. 1 DATED JANUARY 8, 2010 TO THE PROSPECTUS DATED NOVEMBER 12, 2009 This document supplements, and should be read in conjunction with, our prospectus dated November 12, 2009 relating to our offering of 35,000,000common shares of beneficial interest. On December 22, 2009, we filed with the United States Securities and Exchange Commission our Quarterly Report on Form10-Q for the quarterly period ended September30, 2009. This Quarterly Report (excluding the exhibits thereto) is attached as AnnexA to this Supplement No.1. Unless otherwise defined in this Supplement No.1, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this Supplement No.1 is to disclose: • the satisfaction of our general minimum offering amount and the minimum offering amount in New York and the status of our public offering; • the method and frequency of our share valuations; • the declaration of distributions to our shareholders; • our process for the admission of shareholders and revised subscription instructions for our common shares of beneficial interest; • our real property loans and investments; • the compensation that we will pay to our directors who are not also our executive officers or executive officers of our advisor or its affiliates; and • our updated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations, as disclosed in Annex A. Satisfaction of our Minimum Offering and New York Minimum Offering and Status of our Public Offering We commenced our initial public offering of common shares of beneficial interest on November12, 2009. Until subscriptions aggregating at least $1 million were received and accepted by us, all subscription proceeds were placed in escrow.
